NUMBER 13-22-00053-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                          IN RE STEPHEN P. CARRIGAN


                        On Petition for Writ of Prohibition.


                                         ORDER
                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

       On February 9, 2022, relator Stephen P. Carrigan filed (1) a petition for writ of

prohibition asserting that the trial court erred by exercising jurisdiction over the underlying

case, and (2) a motion for emergency stay seeking temporary relief to stay the trial court

proceedings pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that it should be granted. Accordingly, we order all trial court proceedings
to be stayed pending further order of this Court or until this case is finally decided. See

TEX. R. APP. P. 52.10(b).

       The Court requests that the real parties in interest, the Commission for Lawyer

Discipline, Sharon Kaufman, and Carrigan & Anderson PLLC, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of prohibition on or before the expiration of ten (10) days from the date of this order.

See id. R. 52.2, 52.4, 52.8.

                                                                       PER CURIAM


Delivered and filed on the
10th day of February, 2022.




                                             2